

113 HR 3289 IH: To provide funds during the lapse of appropriations for the payment of military death gratuities and funeral and related transportation and housing expenses through the transfer of unobligated amounts in the Health Insurance Reform Implementation Fund.
U.S. House of Representatives
2013-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3289IN THE HOUSE OF REPRESENTATIVESOctober 11, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide funds during the lapse of appropriations for the payment of military death gratuities and funeral and related transportation and housing expenses through the transfer of unobligated amounts in the Health Insurance Reform Implementation Fund.1.Source of funds for payment of military death gratuities and funeral and related transportation and housing expensesDuring any period for which interim or full-year appropriations for fiscal year 2014 are not in effect for a purpose specified in this section, the Secretary of Health and Human Services shall transfer, from unobligated amounts in the Health Insurance Reform Implementation Fund established by section 1005 of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), to the Secretary of Defense sufficient funds to enable the Secretary of Defense to provide the following benefits on behalf of members of the Armed Forces who die during such period:(1)The payment of a death gratuity under sections 1475–1477 and 1489 of title 10, United States Code.(2)The payment or reimbursement for funeral and burial expenses authorized under sections 1481 and 1482 of title 10, United States Code.(3)The payment or reimbursement of authorized funeral travel and travel related to the dignified transfer of remains and unit memorial services under section 481f of title 37, United States Code.(4)The temporary continuation of a basic allowance of housing for dependents of members dying on active duty, as authorized by section 403(l) of title 37, United States Code.